*713The court decided that the plaintiff was entitled to recover in an opinion fer curiam, as follows:
The defendant does not deny plaintiff’s mother was solely dependent upon him for support. It is clear that she was. Accordingly, plaintiff is entitled to the additional allowance for a dependent, as provided for by law. See Barnes v. United States, 95 C. Cls. 411; Ficklen v. United States, 95 C. Cls. 531; Van Auken v. United States, No. 44646, decided by this court November 2, 1942.
Entry of judgment will be suspended until the incoming of a report from the General Accounting Office showing the amount due computed in accordance with the foregoing findings and this opinion. It is so ordered.
In accordance with the above opinion and upon a report from the General Accounting Office showing the amount due thereunder to be $1,119.53, and upon plaintiff’s motion for judgment, it was ordered April 5,1943, that judgment for the plaintiff be entered in the sum of $1,119.53.
Plaintiff’s motion to vacate the above judgment and to obtain further information from the General Accounting Office was overruled April 28,1943.